Citation Nr: 0308609	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for avascular necrosis, 
multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1986 to October 
1991.  He also served in the reserves until honorably 
discharged in July 1999; specific periods of active duty for 
training, if any, are not shown.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Houston, Texas.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Avascular necrosis was not shown in service; evidence 
submitted in support of the claim for service connection for 
avascular necrosis due to an undiagnosed illness does not 
establish a causal connection between the current disability 
of avascular necrosis and service.


CONCLUSION OF LAW

Avascular necrosis was not directly or presumptively incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.317 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (2002); 
38 C.F.R. § 3.317(a)(1) (2001).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.               § 3.317(a)(2).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, 
headaches, joint pain, and the respiratory system.  38 C.F.R. 
§ 3.317(b)(1), (3), (10).

DD Form 214 shows the veteran is entitled to wear the 
Southwest Asia Service medal with two Bronze Service.

Service medical records indicate that the veteran underwent 
an enlistment physical examination in February 1986, which 
was normal.  The veteran denied any history of joint or bone 
problems at that time.  The examining physician indicated 
that questioning revealed alcohol abuse and referenced the 
veteran's possession of beer as a minor in 1983.  Treatment 
records show the veteran reported that his foot and knee got 
caught on a truck in October 1987 while running.  A sprain 
was diagnosed.  The veteran subsequently underwent a periodic 
examination in January 1989.  He denied any bone or joint 
abnormalities at that time and the examination results were 
normal.  In February 1989, the veteran presented with 
complaints of intense pain below the right knee.  He reported 
that the pain intensified while running or jumping.  Physical 
examination showed slight swelling in the immediate area of 
the knee.  The veteran could extend his right leg without 
pain.  The veteran sought emergency treatment in March 1990 
for complaints of sharp pain in both legs.  He reported that 
the pain began since he went to bed and had been ongoing for 
about seven hours.  He indicated that the pain was worse in 
the left leg.  The examiner noted that the pain seemed to be 
along distribution of L5 nerve root in left leg, but the 
veteran had no low back pain.  In July 1991, the veteran 
complained of pain in the knees, noting that physical 
training made his knees tight and sore.  He also complained 
that standing for long periods of time was painful.  The 
assessment was possible lateral collateral and medial 
collateral ligament strain.  A second examiner's assessment 
was arthralgia bilateral knees.  The veteran underwent an 
examination for retention in October 1992 with normal 
findings.  He denied any bone or joint abnormalities at that 
time.  

In August 1994, the veteran sought treatment from W.E.S., 
M.D.  with complaints of right knee abrasions and stiffness.  
He reported that he had a motorcycle wreck approximately two 
days earlier.  There was persistent swelling of the knee with 
increasing redness and size.  The diagnosis was septic 
arthritis.  The veteran followed up with Dr. S. and 
approximately two weeks later, cellulitis of the leg was 
added as a diagnosis.  The cellulitis resolved and the septic 
arthritis was much improved about one week later.  The 
veteran developed knee effusion approximately one week later 
which also resolved in weeks.  In February 1995, arthralgia 
with stress of knee likely to be chronic was diagnosed.  

In August 1995, the veteran sought treatment from M.D.D., 
D.O.  He reported that approximately one month earlier he did 
some twisting and jumping while chasing a felon, but had had 
no severe trauma to his back.  He complained of intermittent 
sharp pain in his right buttock posterolateral thigh and 
posterolateral calf.  He denied any weakness of the leg, 
bowel/bladder incontinence or retention, rectal numbness, or 
scrotal numbness.  X-rays of the lumbosacral spine were 
interpreted to be normal.  The diagnostic impression was 
lumbar sciatica.  The veteran followed up on several 
occasions.  In November, he complained that the right leg 
pain was starting again.  In December, the veteran was doing 
quite well with no back problems.

The veteran consulted S.P.B., M.D. in March 1996.  He 
complained of pain in his groin and right hip area for 
approximately eight months.  He related the onset of the pain 
to his holster being caught at his hip in an attempt to 
apprehend a suspect.  
X-ray of the hip was interpreted to show the sacro-iliac 
joint was grossly intact, however, a radiolucency was noted 
at the femoral head with some sclerotic changes.  The 
diagnostic impression was possible osteoid or bone cyst.  A 
magnetic resonance imaging (MRI) of the pelvis was done and 
interpreted to show aseptic necrosis of the superior third of 
the right femoral head; it was noted incidentally that the 
left hip was normal in appearance.  Dr. B. wrote a follow-up 
note in July.  The veteran indicated to him that he recalled 
that he had been suffering for four years and the holster he 
had on the right side of his hip had been bothering him quite 
a bit.  Dr. B. opined that the chase incident "could have 
been a precipitating cause that could have aggravated his 
pre-existing condition."  

Service medical records show that the veteran underwent a 
periodic physical examination in March 1997.  He reported a 
history of being diagnosed with right hip aseptic necrosis in 
May 1996.  The clinical evaluation revealed pain in the right 
hip on Patrick sign and "Stenelifield" sign, decreased range 
of motion, and a left leg length discrepancy of 1.5 
centimeters (cm).  The assessment was "right hip DOA-
history indicates aseptic necrosis?"  The examiner placed 
the veteran on a physical profile, which restricted certain 
specific activities.  

Dr. S. followed up complaints of a very delayed chronic 
subdural hematoma "rebleed" in June 1997.  The history 
reveals that the veteran was seen at V.U. Hospital and placed 
on steroid/Axid and Dilantin therapy.

VA outpatient records show that the veteran complained of hip 
and knee pain and most other joints in April 1998.  He 
complained of pain being worse when sitting for a time.  He 
reported that he could not cross his legs or carry any 
significant weight.  He described his hip as "grinding at 
night when he tries to move.  He stated that he was told he 
may need a hip replacement and that he had avascular 
necrosis.  He reported that he had not missed work for 18 
months but had to modify his duties.   The assessment was 
possible isolated avascular necrosis of hip.  X-ray of the 
hip was interpreted to show mixed lytic and sclerotic changes 
of the femoral head bilaterally consistent with avascular 
necrosis, and a deformity of the femoral head of the right 
hip due to subchondral collapse of the femoral head.

Service medical records reflect that the veteran was placed 
on a physical profile in July 1998 that eliminated any 
physical training.  In September 1998, the veteran complained 
of symptoms of pain in his left hip, bilateral knee pain, and 
left shoulder for approximately one month.  He reported that 
he was unable to run and had difficulty with his MOS.  The 
assessment was bilateral hip avascular necrosis-medically 
unacceptable per Army Regulation 40-502, 3.14(d).

Dr. B. saw the veteran again in November 1998.  X-rays were 
taken and interpreted to show deformity of both femoral 
heads, left more than right.  Dr. B. indicated that he was 
not sure of the etiology for the aseptic necrosis.  In a note 
dated in December 1998 he indicated that the illness could be 
related to Desert Storm, but that he was not really sure 
about it.

L.K.A. submitted a lay statement in November 1998, noting 
that she was a very close friend of the veteran and spent a 
lot of time with him.  She reported that the veteran began 
complaining of constant right hip pain about three years 
earlier and now he had pain in all his joints.  She observed 
the change in him and noted that he had difficulty walking 
and getting in and out of a car.

M.R.B., the veteran's first sergeant, provided a lay 
statement in November 1998.  He indicated that the veteran 
began having difficulties with his right hip in March 1996, 
which lead to a reduction in physical activities.  He 
indicated that the veteran's condition has worsened and he 
now has a problem in both hips.

In December 1998, the veteran underwent a disability 
evaluation for retirement from civilian employment as a 
police officer.  He reported that he fell in the winter of 
1995 on the right side of his hip, bending his holster.  He 
immediately complained of pain in his right hip, which 
gradually worsened.  After MRI was done, the diagnosis was 
femoral head necrosis.  He began having pain in his left hip 
about one year ago, which two or three months ago, became 
more severe than the pain in the right hip.  A MRI was 
interpreted to show femoral head necrosis in the left hip 
worse than that in the right.  The veteran indicated that he 
drinks 12 beers a week.  He denied the use of corticosteroids 
in the past other than during an episode of cerebral edema in 
April 1998.  After physical examination and review of 
additional reports from 1996, the examiner made the following 
pertinent diagnosis: bilateral femoral head necrosis, left 
worse than right.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in March 1999.  The examiner reviewed 
the veteran's records, noting a history of avascular necrosis 
of both hips and a history of subdural hematoma that was 
completely resolved.  The veteran's pertinent current 
complaints included bilateral hip pain, low back pain for one 
year, right shoulder pain since November 1998, and minor pain 
and discomfort in elbows, wrists, knees, and ankles.  The 
veteran denied a history of injuries or surgeries.  X-rays of 
the shoulder were interpreted to be normal.  X-rays of the 
hips were interpreted to show bilateral avascular necrosis.  
The pertinent diagnoses were as follows:  bilateral avascular 
necrosis of the hips, right shoulder pain, and lumbar spine 
mechanical pain.

M.G.M., the veteran's next-door neighbor of over 17 years, 
stated the she has observed many changes in the veteran 
throughout the years, especially after he served in the Gulf 
War.  Before the war the veteran was very active and 
afterward he could not walk normally for a man of his age; he 
appears much older.

The veteran's mother, R.T., indicated by VA Form 21-4138, 
dated in March 1999, that the veteran was in excellent health 
when he was called to duty in Saudi Arabia.  Then when he 
returned, R.T. noticed a black ash-like dust coming out of 
his nose and from his ears.  She also noticed that he started 
to limp.  She opined that the veteran's illness was due to 
medications from the government and exposure to chemicals 
during the war.

The veteran's sister, A.T., indicated via VA Form 21-4138 
dated in March 1999 that the veteran was very healthy and 
active while growing up and remained so "until the past few 
years when he returned from the Gulf War."  She states that 
the veteran is in so much pain that he seems to give up hope 
and he struggles to get around.  She opined that her 
brother's illness was the result of chemicals he was exposed 
to during the war.

VA outpatient records indicate that the veteran sought 
treatment in June 1999, reporting left and right shoulder 
pain for six months and left arm pain for two years in 
addition to bilateral hip pain.  He denied trauma, alcohol, 
and steroids.  The assessment pertaining to the shoulders was 
right shoulder possible avascular necrosis with symptoms of 
impingement.  The veteran continued to follow up and in 
August 1999, avascular necrosis of the bilateral knees and 
right shoulder was diagnosed.

The veteran underwent a left hip total hip arthroplasty in 
October 1999.

J.D.M., M.D., Chief of Orthopedic Surgery at Audie L. Murphy 
Memory Hospital Division, wrote a letter in March 2000, 
stating that the veteran was under his direct care for 
multiple areas of avascular necrosis involving the bones and 
joints throughout the body.  He reiterated the veteran's 
report that he did not have any of the maladies prior to 
serving in the Gulf War in 1991.  Dr. M. stated that the 
occurrence of avascular necrosis in all major joints is rare 
and a search of medical literature by him and his colleagues 
has failed to uncover a comparable case.  Dr. M. opined that 
given the temporal coincidence of the veteran's service in 
the Gulf War and the development of the disease, this points 
to an environmental factor that may have triggered the 
development of the disorder.

L.P.C. III, M.D. of the VA, offered an orthopedic opinion in 
December 2000 regarding the relationship between the Gulf War 
and the veteran's avascular necrosis.  Dr. C. provided a 
medical history which indicated that the veteran served on 
active duty from 1986 to 1991 and he served in the Gulf War.  
The veteran was diagnosed with avascular necrosis in March 
1996.  He had previous history of trauma with aseptic 
arthritis of his right knee in August 1994 and was placed on 
steroids for a head injury in June 1997.  Dr. C. stated that 
he had reviewed the "extensive" literature on Gulf War 
Syndrome and he could find no correlation or scientific 
evidence that avascular necrosis is subject to any of the 
etiologic factors proposed for Gulf War Syndrome.  Dr. C. 
emphasized that avascular necrosis of bone is not even 
described as a common feature of the Gulf War Syndrome.  Dr. 
C. concluded that although Dr. J.M. was "certainly a well-
respected orthopedic surgeon," but the basis of his opinion 
was not clearly demonstrated and there appears to be no basis 
for his opinion regarding the development of avascular 
necrosis in the veteran.

The veteran underwent a VA C&P orthopedic evaluation in 
January 2003.  The medical history reflects that the veteran 
began having discomfort in his right hip in 1995 and 
gradually increased.  The veteran underwent a total hip 
placement on the right in October 1999 and on the left in 
June 2001.   The veteran also has avascular necrosis on the 
right shoulder with impinging of total shoulder and he is 
having problems with his knees as well.  The veteran had no 
history of asthma.  He reported some muscle soreness and some 
headaches.  He denied any diving and he reported that he 
drank a very small amount.  He was employed as a police 
officer from 1992 to 1999 and then medically retired.  Family 
history indicated the veteran had seven brothers, all without 
any problems.  After conducting range of motion studies and 
having X-rays of the hips, knees, and right shoulder, the 
diagnosis was multiple joint avascular necrosis.  The 
examining physician stated that the avascular necrosis is as 
likely as not, unrelated to service; rather, it is idiopathic 
in etiology.  The examiner referred to the results of Dr. C's 
literature search and he added that he was not aware of any 
cause or any other systemic problem that causes multiple site 
avascular necrosis.  He concluded that there is a very low 
probability of the avascular necrosis being related to the 
service-related exposure.

The veteran consulted S.P.B., M.D. in March 2003.  Dr. B. had 
X-rays done of both shoulder joints, elbows, wrists, knees, 
the pelvis, and both tibias/fibulas.  The X-rays were 
interpreted to show the following: (1) osteonecrosis, right 
humeral head and beginning; osteonecrosis, left humeral head 
(2) juxta-articular osteonecrosis or osteolytic lesion of the 
ulna (left); (3) probable osteonecrosis early, ulna (right); 
(4) normal study of the right wrist and left wrist; (5) 
osteonecrosis of the tibia and fibula (both right and left); 
and (6) there seems to be some increase in the lucency in the 
bone, metal "interphase"-this could be a sign of early 
loosening (pelvis).  Dr. B. disclosed that he saw the veteran 
in March after a lapse of approximately less than five years.  
He acknowledged workups for osteonecrosis.  He also referred 
to work ups for "myoproliferative" disorder, sickle cell 
disease, and autoimmune disease, which to his knowledge, all 
were negative.  Dr. B. concluded that he did have 
osteonecrosis in multiple sites, which was beginning in the 
veteran's hips when he last saw him in 1995.  Dr. B. conceded 
that the etiology of the condition was unknown to him.  He 
recognized that the veteran had used steroids, but the 
aseptic necrosis had developed already.  He observed some 
prior drinking of alcohol, limited to about one case a month.  
He opined that the veteran is disabled.

The veteran submitted a statement in April 2003, pointing out 
a number of typographical errors on dates in Dr. K's VA 
report (January 2003).  The veteran contended that this was a 
reflection of Dr. K's disinterest in his evaluation and 
prejudice against his claim for service connection for 
avascular necrosis.  He reports that Dr. K. told him before 
he began the evaluation that he did not think his avascular 
necrosis was service connected.


II.  Analysis

The evidence in this case demonstrates that the veteran has a 
current diagnosis of avascular necrosis.  The condition was 
diagnosed in March 1996, six years after the veteran's 
release from active duty service.  The Board observes that 
since the veteran's pain and bone abnormalities have been 
linked to a specific disease, avascular necrosis, presumptive 
service connection as an undiagnosed illness is not 
warranted.  According to VA's General Counsel, 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 authorize service connection on a 
presumptive basis only for disability arising in Persian Gulf 
veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for 
diagnosed illnesses, such as avascular necrosis, regardless 
of whether the diagnosis may be characterized as poorly 
defined.  VA O.G.C. Prec. Op. No. 8-98 (Aug. 3, 1998), 63 
Fed. Reg. 56,703 (1998).  

A number of lay statements were submitted, two of which, 
indicated that the veteran's avascular necrosis was due to 
either chemicals or medications he came into contact with 
while he served in Saudi Arabia during the Gulf War.  These 
lay opinions do not constitute competent evidence of a 
medical nexus, however.  With regard to lay statements, the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) (hereinafter the Court) has 
further held that a layperson is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The opinions provided by medical doctors 
addressing the existence of a nexus between the veteran's 
avascular necrosis and service show mixed results.  
Dr. B. in a December 1998 note indicated that the disorder 
"could" be related to Desert Storm, but he stated that he 
was not really sure about it and he gave no reasons or bases 
to support any position.  In a later report of March 2003, 
Dr. B. admitted,  "I have no idea what the probable cause of 
the disease process that he has.  All I know that he has 
multiple sites of osteonecrosis."

Dr. M.'s opinion does not assertively link the disorder to 
the veteran's service, Dr. M. merely supposes an 
environmental factor arising from service in the Gulf War 
"may have triggered" the development of the disorder.  He 
gives no basis for his opinion by, for instance, excluding 
other factors, such as the usual age of onset.   His opinion 
appears to be well-intended speculation.  The Board 
acknowledges the veteran's accusation that Dr. K. was 
prejudiced against his claim.  In this regard, the Board 
observes that the opinions of Dr. K. and Dr. C. appear to be 
based on medical literature as it applies or relates to the 
circumstances of the veteran's case.  The opinions of Dr. C. 
and the January 2003 VA examiner (Dr. K) directly oppose Dr. 
M's opinion.  Dr. C. specifically asserts that Dr. M's 
opinion has no basis in fact.  Both of their literature 
searches apparently failed to find a single case that 
resembles the facts of the instant case.  Accordingly, the 
Board finds that Dr. C's opinion and the 2003 VA examiner's 
opinion to be more probative on the matter of etiology.  
Neither attempts to speculate; rather, both doctors point to 
the lack of scientific literature linking the veteran's 
avascular necrosis disorder with any of the etiologic factors 
proposed by Gulf War Syndrome.  

It is important for the appellant to understand that, even 
though he was in the Reserves when he was first found to have 
avascular necrosis in his right femoral head, service 
connection for such a disease based on his reserve service is 
warranted only if it can be shown that a period of active 
duty for training (generally one two week period per year) 
resulted in the onset of the disorder or there was a 
permanent increase in the severity of the condition and that 
such increase was not due to the natural progress of the 
disorder.  Treatment records fail to show evidence that the 
onset or progression of the disorder is linked to military 
service.  The records indicate that it was, in fact, the 
physical demands of the veteran's civilian employment as a 
policeman that brought the diagnosis and treatment of 
avascular necrosis to the forefront.  The evidence in this 
case is not equally balanced; rather the preponderance of the 
evidence is against the claim.  Accordingly, service 
connection for avascular necrosis is not warranted.  38 
U.S.C.A. §§ 101, 1110, 1131, 1153, 5103A, 5107 (West. 2002);  
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.317 (2002).
 
 
ORDER

Service connection for avascular necrosis, multiple joints, 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

